Cockrill, C. J. It is a misdemeanor to be interested in a sale of liquor to a minor “ without the written consent or order of the parent or guardian.” Mansf. Dig., sec. 1878. The appellant was indicted and convicted of this offense. The charge was in the language of the statute except in this particular, viz: the words “or order” were omitted from the indictment. There was a demurrer and a motion in arrest of judgment on this account, which the court overruled. The existence of an order from the parent or guardian for the sale of the liquor was negatived by the allegation that the sale was made without written consent. An oral order is not sufficient to justify the sale (Hill v. State, 37 Ark., 395; Pounders v. State, Ib., 399), and a written order is necessarily a written consent to the making of the sale, so that if there was no consent there was no order from the parent or guardian. The appellant’s absence from his saloon when the bar-tender sold the liquor to the minor affords him no defense to the charge. Robinson v. State, 38 Ark., 641; Waller v. State, Ib., 656; Edgar v. State, 45 Id., 356. It was to cover just such cases as this that the prohibition against the sale of liquor to minors was extended to the person who entrusts the business to another, but himself enjoys the profits. Cloud v. State, 36 Ark., 151. The fact that he had given directions to his bar-tender to refuse to make sales to minors could not aid him further than to commend a mitigation of the punishment the law imposes. " The offense is of that class where knowledge or guilty intent is not an essential ingredient in its commission.” Redmond v. State, 36 Ark., 58. There is no error in the judgment and it must be affirmed.